07/02/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0676



                                 No. DA 19-0676


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CHARLES GEORGE BURKETT,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 10, 2020, within which to prepare, serve, and file its

response brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             July 2 2020